         Case 3:15-cv-00675-JBA Document 1860 Filed 04/04/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

                         Plaintiff,

         v.                                               Civil Action No. 3:15-cv-675 (JBA)

 IFTIKAR AHMED,

                         Defendant, and

 IFTIKAR AHMED SOLE PROP; et al                            APRIL 04TH, 2021

                         Relief Defendants


 DEFENDANT’S REPLY TO TRACY KLESTADT’S MEMORANDUM OF LAW IN
OPPOSITION TO DEFENDANT’S MOTION TO COMPEL DISCLOSURE OF TERMS
    OF SETTLEMENT AND MOTION TO FIND PLAN ADMINISTRATOR IN
                  VIOLATION OF LITIGATION STAY


        The pro se Defendant files this Reply to Tracy Klestadt’s Memorandum of Law in

Opposition [Doc. #1846, or the “Opposition”] to Defendant’s Motion to Compel Disclosure of

Terms of Settlement [Doc. #1786] and Motion to Find Plan Administrator (“PA”) in Violation of

Litigation Stay [Doc. #1784].

        The Defendant reserves all rights.

          DEFENDANT’S RESPONSE TO PA’S PRELIMINARY STATEMENT

        Clearly, the PA does not understand how SEC judgments work. There is no reason for the

Court to “wonder why it is addressing this dispute” [Opposition at 2]. The PA moved this Court

for relief to proceed against the Defendant for a transaction that is at issue in this instant

litigation. Not only has the PA further violated this Court’s stay of litigation order by assigning

his alleged claims in the stayed litigation to the alleged victim in this case, any settlement
                                                   1
         Case 3:15-cv-00675-JBA Document 1860 Filed 04/04/21 Page 2 of 6




impacts this instant proceeding. The Court, and the Defendant, has full reason to “address[] this

dispute.”

                     DEFENDANT’S RESPONSE TO PA’S ARGUMENT

I.      The Court Should Grant Defendant’s Motion to Compel.

        The PA opposes the Defendant’s Motion to Compel on two grounds: first, that the

Defendant did not issue a subpoena and second, that the information sought has no relevance to

this instant proceeding. The PA is wrong on both counts.

        First, the Defendant is pro se and was not able to subpoena Oak earlier in this litigation

due to this Court’s asset freeze order, which irreparably prejudiced the Defendant as he did not

have counsel to do so for him. As a result, not only could the Defendant not obtain a proper

subpoena, the Defendant could not serve the papers. This Court has frozen all of Defendant’s

assets. As a result, should the Court deem that the Defendant must first serve the PA (or any

other entity) with a subpoena, the Defendant will need the aid of counsel1 or a release of funds

and guidance on how to do so and the Court should give the Defendant those resources, else the

Defendant is irreparably prejudiced.

        Second, any settlement with Oak does impact the judgment in this case. The PA seeks

damages against the Defendant for a transaction at issue in this instant proceeding. In addition,

Oak claims to be the alleged victim and also has control of Defendant’s allegedly forfeited and

earned assets worth at least $40MM. Also, either Oak or the PA must disclose if any of

Defendant’s assets – which are under Second Circuit jurisdiction – have been used towards the

settlement.




1
 The Defendant’s lack of legal counsel in this instant proceeding is an issue before the Second Circuit
Court of Appeals.
                                                    2
        Case 3:15-cv-00675-JBA Document 1860 Filed 04/04/21 Page 3 of 6




       In addition, the PA is erroneous that “the terms on which the Parties settled is relevant to

any claim or defense of any party in this case” [Opposition at 5]. The Defendant has a pending

Rule 60(b) Motion before this Court to find Oak responsible for the transactions at issue here.

[Doc. #1567] Clearly, Oak knew what was happening and allowed it to happen – Oak is not

blameless. Indeed, the fact that Oak settled both the PA’s and NMR’s claims against it only

supports the Defendant’s Rule 60(b) Motion that Oak “should be held responsible for any harm

alleged in this case.” [Doc. #1567 at 4]

       Oak was a defendant (along with the Defendant) in the NMR case in New York State

Court for a transaction in this case. Similarly, Oak was a defendant in the PA’s case in the New

York State Court for a transaction in this case. Just as Oak was held liable for the transaction in

those cases, so too, should Oak be held liable in this case as well.

       In addition, to the extent Oak has settled in relation to the transactions at issue in this

case, such would impact how much the PA and/or NMR could seek from the judgment in this

case. It would also impact the amounts Oak allegedly claims to seek from the Defendant. And to

the extent that the PA and/or NMR have been recompensed for any alleged losses, it would

directly impact the judgment amount in this case.

       Also, neither Oak, NMR nor the PA have even mentioned anything about Defendant’s

demand related to his allegedly forfeited Oak assets and if they have been used in any settlement.

The PA does not answer Defendant’s demand if Oak “used or pledged any of the Defendant’s

assets – whether allegedly forfeited or not – towards the settlement.” These assets are under

Second Circuit jurisdiction and any amounts settled using these assets must be disclosed.

       Importantly, the “Assignment Agreement” where the PA assigned the claims to Oak itself

clearly states that the transfer “provides for an assignment of any claim Plaintiff may have to any

amounts expected to be distributed by the SEC obtained in connection with the satisfaction of his
                                                  3
        Case 3:15-cv-00675-JBA Document 1860 Filed 04/04/21 Page 4 of 6




claims against [Defendant] pending in the United States Bankruptcy Court for the Southern

District of New York and/or in the SEC Action” [Doc. #1846-2 at 1]. Clearly this impacts the

judgment in this case.

II.    The Court Should Find the PA in Violation of this Court’s Order.

       The PA admits that the stay of litigation order in this case “prohibits the parties to any

actions against Defendant from “commencing or continuing any such legal proceeding, or from

taking any action, in connection with such proceeding, unless leave of this Court is obtained.””

(emphasis added) [Opposition at 6].

       The stay order covers any action and the transfer of the PA’s alleged claims to Oak does

violate the stay order. The PA has already acknowledged this Court’s stay of litigation order and

has moved for relief to proceed [Doc. #1652]. For the PA to now claim that “[t]he purpose of the

Stay Order is to safeguard the Receiver’s ability to “do the important job of marshaling and

untangling a company’s assets”” [Opposition at 6] when the PA had already acknowledged that

the SDNY Bankruptcy Proceeding was subject to this Court’s stay of litigation order is

misleading, to say the least.

       The PA deliberately avoids the clear directive that he is prohibited “from taking any

action” associated with that proceeding. To assign his claims is “any action” and he has violated

this Court’s orders. Indeed, the fact that the PA states that he now “has no further interest in the

Bankruptcy Court Action” [Opposition at 7] means that the status quo has been disturbed and the

court’s orders violated.

       The PA has violated this Court’s orders.




                                                  4
         Case 3:15-cv-00675-JBA Document 1860 Filed 04/04/21 Page 5 of 6




                                          CONCLUSION

         WHEREFORE, the Court should grant the Defendant’s Motions in their entirety. The

Court should also, in its entirety, disregard PA’s attempts to prohibit disclosure of any

settlements related to the transactions in this instant proceeding.



                                                       Respectfully Submitted,



Dated:          APRIL 04TH, 2021                       /s/ Iftikar Ahmed
                                                       ____________________________
                                                       Iftikar A. Ahmed
                                                       C/O Advocate Anil Sharma
                                                       Government Place East
                                                       Kolkata 700 069, India

                                                       Tel: +91-983-008-9945
                                                       e-mail: iftyahmed@icloud.com
                                                       Pro Se




                                                  5
        Case 3:15-cv-00675-JBA Document 1860 Filed 04/04/21 Page 6 of 6




                               CERTIFICATE OF SERVICE



       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




 MR. NICHOLAS P. HEINKE, ESQ.                     MR. MARK L. WILLIAMS, ESQ.
 U.S. Securities and Exchange Commission          U.S. Securities and Exchange Commission
 Byron G. Rogers Federal Building                 Byron G. Rogers Federal Building
 1961 Stout Street, Ste. 1700                     1961 Stout Street, Ste. 1700
 Denver, CO 80294                                 Denver, CO 80294
 (303) 844-1071                                   (303) 844-1027
 e-mail: heinken@sec.gov                          e-mail: williamsml@sec.gov




 MR. PAUL E. KNAG, ESQ.                           MS. KRISTEN LUISE ZAEHRINGER, ESQ.
 Murtha Cullina, LLP                              Murtha Cullina, LLP
 177 Broad Street, 4th Floor                      177 Broad Street, 4th Floor
 Stamford, CT 06901                               Stamford, CT 06901
 (203) 653-5400                                   (203) 653-5406
 Fax: (203) 653-5444                              Fax: (860) 240-5758
 e-mail: pknag@murthalaw.com                      e-mail: kzaehringer@murthalaw.com




                                              6
